          Case 5:17-cv-00220-LHK Document 1127 Filed 01/04/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                                 SAN JOSE DIVISION
                                              Judge Lucy H. Koh
                                             Courtroom 7 - 4th Floor
                                 Civil Minute Order and Trial Log

Date: January 4, 2019                                                  TIME IN COURT: 6 hrs 53 mins
Courtroom Deputy Clerk: Elizabeth Garcia
Court Reporter: Lee-Anne Shortridge, Irene Rodriguez

CASE NUMBER: 5:17-cv-00220-LHK
TITLE: Federal Trade Commission v. Qualcomm Incorporated

Plaintiff(s) Attorney(s) present: Jennifer Milici, Daniel J. Matheson, Wesley G. Carson, Kent
Cox, Nathaniel M. Hopkin, Philip J. Kehl

Defendant(s) Attorney(s) present: Robert A. Van Nest, Justina K. Sessions, Eugene M. Paige
Christina Blais, Matan Shacham, Cody Harris, Kristin Hucek, Gary A. Bornstein, Michael Brent
Byars, Yonatan Even, Jordan D. Peterson, Ming-Toy Taylor, Derek Sutton, Andrew Huynh.
Also present: Mark Snyder

PROCEEDINGS: Bench Trial

ORDER AFTER HEARING:

Please see trial log for witnesses and exhibits. Refer to the court transcript for official trial time.
Continued Bench Trial set for January 7, 2019 at 9:00 AM.




                                                                                                          ________________
                                                                                                          Elizabeth C. Garcia
                                                                                                           Courtroom Deputy
                                                                                                            Original: E-Filed
                                                                                                                         CC:
